DETAILED ACTION
This action is responsive to the application No. 16/488,605 filed on August 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/22/2021 responding to the Office action mailed on 12/17/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-3, 7-10, 14-16, and 19.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0172427).

Regarding Claim 1, Lee (see, e.g., Figs. 1-20), teaches a display panel 100, comprising:
a substrate 106 (see, e.g., par. 0059);
a display layer TFTs/Pixels (i.e., display area, see, e.g., par. 0043), the display layer disposed on the substrate 106;
a signal line layer 120, the signal line layer 120 disposed on the substrate 106 (see, e.g., par. 0114-0115);
a buffer protection layer 108; and
a support layer 116;
wherein:
the signal line layer 120 comprises a plurality of spaced signal lines (i.e., Grid Parts), each of the signal lines has a plurality of columns of through holes (i.e., diamond-shaped through-holes, see, e.g., par. 0144), and the through holes in neighboring two columns are staggered with each other (see, e.g., Fig. 3B, Fig. 20, par. 0227); 

the substrate 106 and the signal line layer 120 are bent to the back of the display layer TFTs/Pixels (see, e.g., Figs. 4, 6);
the support layer 116 is disposed on a side of the substrate 106 away from the display layer TFTs/Pixels (see, e.g., Figs. 4, 6); and
the buffer protection layer 108 is disposed between the support layer 116 and the side of the substrate 106 near the display layer TFTs/Pixels (see, e.g., Figs. 4, 6).

Regarding Claim 2, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-20), teaches that a shape of each of the through holes is a rectangle, a rhombus, or a circle (see, e.g., Figs. 3B, 20).

Regarding Claim 3, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-20), teaches that material of the signal line layer 120 is metal (see, e.g., par. 0117).

Regarding Claim 7, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-20), teaches that the display panel 100 comprises a driver circuit chip and a flexible circuit board, and the driver circuit chip and the flexible circuit board are disposed on the signal line layer 120 (see, e.g., Fig. 6, par. 0045).

Regarding Claim 8, Lee (see, e.g., Figs. 1-20), teaches a display device, comprising:
100, the display panel 100 comprising a substrate 106 (see, e.g., par. 0059), a display layer TFTs/Pixels (i.e., display area, see, e.g., par. 0043), a signal line layer 120, a buffer protection layer 108, and a support layer 116 (see, e.g., pars. 0114-0115);
wherein:
the display layer TFTs/Pixels and the signal line layer 120 are disposed on the substrate 106; and
the signal line layer 120 comprises a plurality of spaced signal lines (i.e., Grid Parts), each of the signal lines has a plurality of columns of through holes (i.e., diamond-shaped through-holes, see, e.g., par. 0144), and the through holes in neighboring two columns are staggered with each other (see, e.g., Fig. 3B, Fig. 20, par. 0227);
 wherein:
the substrate 106 and the signal line layer 120 are bent to the back of the display layer TFTs/Pixels (see, e.g., Figs. 4, 6);
the support layer 116 is disposed on a side of the substrate 106 away from the display layer TFTs/Pixels (see, e.g., Figs. 4, 6); and
the buffer protection layer 108 is disposed between the support layer 116 and the side of the substrate 106 near the display layer TFTs/Pixels (see, e.g., Figs. 4, 6).

Regarding Claim 9, Lee teaches all aspects of claim 8.  Lee (see, e.g., Figs. 1-20), teaches that material of the signal line layer 120 is a metal (see, e.g., par. 0117).

Regarding Claim 10, Lee teaches all aspects of claim 8.  Lee (see, e.g., Figs. 1-20), teaches that a shape of each of the through holes is a rectangle, a rhombus, or a circle (see, e.g., Figs. 3B, 20).

Regarding Claim 14, Lee teaches all aspects of claim 8.  Lee (see, e.g., Figs. 1-20), teaches that the display panel 100 comprises a driver circuit chip and a flexible circuit board, and the driver circuit chip and the flexible circuit board are disposed on the signal line layer 120 (see, e.g., Fig. 6, par. 0045).

Regarding Claim 15, Lee (see, e.g., Figs. 1-20), teaches a display device, comprising:
a display panel 100, the display panel 100 comprising a substrate 106 (see, e.g., par. 0059), a display layer TFTs/Pixels (i.e., display area, see, e.g., par. 0043), a signal line layer 120, and a support layer 116 (see, e.g., pars. 0114-0115);
wherein:
the display layer TFTs/Pixels and the signal line layer 120 are disposed on the substrate 106;
the support layer 116 is disposed on a side of the substrate 106 away from the display layer TFTs/Pixels (see, e.g., Figs. 4, 6); and
the substrate 106 and the signal line layer 120 are bent to a back of the display layer TFTs/Pixels (see, e.g., Figs. 4, 6);
material of the signal line layer 120 is metal (see, e.g., par. 0117); and
120 comprises a plurality of spaced signal lines (i.e., Grid Parts), each of the signal lines has a plurality of columns of through holes (i.e., diamond-shaped through-holes, see, e.g., par. 0144), and the through holes in neighboring two columns are staggered with each other (see, e.g., Fig. 3B, Fig. 20, par. 0227);

Regarding Claim 16, Lee teaches all aspects of claim 15.  Lee (see, e.g., Figs. 1-20), teaches that a shape of each of the through holes is a rectangle, a rhombus, or a circle (see, e.g., Figs. 3B, 20).  

Regarding Claim 19, Lee teaches all aspects of claim 15.  Lee (see, e.g., Figs. 1-20), teaches that the display panel 100 comprises a driver circuit chip and a flexible circuit board, and the driver circuit chip and the flexible circuit board are disposed on the signal line layer 120 (see, e.g., Fig. 6, par. 0045).

Response to Arguments
Applicant’s arguments filed on 02/22/2021, with respect to the rejection of claims 1, 8, and 15 based on Kim (US 2017/0288009), have been fully considered and are persuasive.  The rejection of claims 1, 8, and 15 has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lee (US 2016/0172427).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814